Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2010
                       Lower Tribunal No. 20-21458
                          ________________


                            Health First, Inc.,
                                  Appellant,

                                     vs.

                      Corporate Financial, Inc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Lourdes Simon, Judge.

     Carlton Fields, P.A., and Dean A. Morande (West Palm Beach) and
Roger S. Kobert, for appellant.

     Fowler White Burnett, P.A., and Dino G. Galardi, for appellee.


Before EMAS, MILLER and BOKOR, JJ.

     PER CURIAM.
       Affirmed. See Operis Grp., Corp. v. E.I. at Doral, LLC, 973 So. 2d 485,

489 (Fla. 3d DCA 2007) (confirming that a challenge to the validity of an

arbitration agreement, based on the making of and existence of a written

agreement between the parties, is to be resolved by the trial court). See also

CT Miami, LLC v. Samsung Elecs. Latinoamerica Miami, Inc., 201 So. 3d 85,

92–93 (Fla. 3d DCA 2015) (holding that challenges to either party’s

agreement to the contract in the first instance, including those that allege

that a subsequent contract superseded and invalidated a prior contract

containing an arbitration provision, are exclusively to be determined by the

trial court).




                                      2